Banke, Judge.
In his appeal from his conviction for possessing the controlled substance methaqualone, the defendant’s primary contention is that others were shown to have had equal access to the specific location where the contraband was found. The tablets were found in a dresser located in the only bedroom of a house where the defendant lived with both his girl friend and a male friend. The defendant and the two friends testified that often the male friend would sleep in the bedroom while the defendant and his girl friend slept on a couch in *611the living room. They maintained that each of the three kept things in and had equal access to the dresser. Held:
Decided December 3, 1982.
Thomas M. Finn, for appellant.
Stephen A. Williams, District Attorney, Marcus R. Morris, Assistant District Attorney, for appellee.
1. The testimony of the defendant and his two friends raised the issue of equal access, which was properly given in charge to the jury. This evidence included testimony that the tablets were found in a drawer under a loaded pistol belonging to the defendant. “The totality of the evidence was sufficient to connect the defendant to the possession of the drugs . . . even though the evidence would have authorized a finding that others had equal access to the drugs. [Cits.]” Teems v. State, 161 Ga. App. 339, 340 (287 SE2d 774) (1982).
2. The defendant also enumerates as error the trial court’s overruling of his general objection to testimony that a “bong pipe” was found in the bedroom and that the item is a device commonly used to smoke marijuana. Counsel’s objection to the testimony at trial was simply that it was inadmissible. On appeal he argues prejudice because the testimony showed evidence of a crime not charge. “ [I]t is well settled that this court will not consider issues and grounds for objection which were not raised and passed upon in the trial court.” Jefferson v. State, 157 Ga. App. 324, 326 (277 SE2d 317) (1981). “Moreover, the trial court does not err in overruling an objection made on nonspecific grounds and not made with that degree of particularity sufficient to point out the specific rule of evidence violated.” Garrett v. State, 153 Ga. App. 366, 367 (265 SE2d 304) (1980).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.